COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-05-009-CV
 
   
ROBERT L. 
HARR                                                                   APPELLANT
  
V.
  
RICHARD 
CHARLES ALLEN                                                       APPELLEE
 
 
----------
FROM 
THE COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        On 
April 11, 2005, we notified appellant that his brief had not been filed as 
required by rule 38.6(a). See Tex. 
R. App. P. 38.6(a). We stated we would dismiss the appeal for want of 
prosecution unless appellant or any party desiring to continue this appeal filed 
with the court within ten days a motion reasonably explaining the failure to 
file a brief and the need for an extension. See Tex. R. App. P. 10.5(b), 38.8(a)(1). We 
have not received any response.
        Because 
appellant’s brief has not been filed, we dismiss the appeal for want of 
prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b).
  
  
                                                                  PER 
CURIAM
 
 
  
PANEL 
D:   HOLMAN, GARDNER, and WALKER, JJ.
 
DELIVERED: 
May 19, 2005
 

 
NOTES
1.  
See Tex. R. App. P. 47.4.